DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 12/23/2021 is acknowledged.
Claims 8-15 are new.
Claims 1-4 are cancelled.
Claims 5-7 are withdrawn.
Claims 5-15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, it is unclear where the preamble ends and the body of the claim begins.
In claim 8 line 7, it is unclear what is being referred to in “which explicitly requests a terminal UE”. What does “which” refer to.
In claim 8, line 8-9, “to establish a connection as an APN, whereby a default is predefined on a UE.”  It is unclear what the default refers to. A default of what is predefined at the UE? The limitation “establish a connection as an APN” is also confusing as written.  Is a connection being established as an APN or a connection being established using an APN?
In claim 8, line 10, it is unclear what “this STK request” refers to.
Claim 8 recites the limitation "said command" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, lines 12-15 are confusing as written.  Does the limitation “upon detected errors of said STK command” refer to the clause prior to it (“which informs if said command was successfully executed or no”) or does it refer to the clause after it (“an application resident on said SIM will again request said command OPEN_CHANNEL but also explicitly include an APN that shall be configured on said UE”)?.  
Claim 8 recites the limitation "said STK command" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
In claim 8, line 16, it is unclear what “this dual validation” refers to.
Claim 8 recites the limitation "said second STK command" in lines 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said default APN" in lines 18.  There is insufficient antecedent basis for this limitation in the claim.
In claim 11, line 4, the limitation “a service SMS is used transferring elements” is confusing as written.  It appears a word is missing between “is used” and “transferring elements.”
Claim 13 recites the limitation "said second OPEN_CHANNEL command " in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said information of a monitoring process " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 15, it is unclear what “its” refers to.
Claims 9,10,12, and 14 are rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiu (WO 2017/174519) in view of Dragan (US 20140146747).

Re claim 8:
Hagiu discloses comprising the steps of evaluating by a monitoring application resident on a SIM data connectivity to an application server by submitting (Pg.9 lines 21  According to one preferred embodiment, the SE 12 is able to use SIM ToolKit (or STK) type commands, as proactive commands. The SE 12 is thus able to send, at its own initiative, through the host 14 (to any device, like e.g. a remote server, connected to the host 14) or to the host 14, a message by using a proactive command, like e.g. an "Open Channel (or OC) type command", for establishing a connection, like e.g. "create a PDP context" (and/or a PDN connection.  The OC type command may include or be accompanied with a (current) configuration parameter(s) that is(are) previously provided by the host 14 through a CC PDP context activation type event (and/or a CC PDN connection activation type event) and Pg.12 line 15 a Wireless Application Protocol (or WAP) server), 
as a result of this STK request, said UE must respond with a TERMINAL_RESPONSE parameter, which informs if said command was successfully executed or not, upon detected errors of said STK command, an application resident on said SIM will again request said command OPEN_CHANNEL but also explicitly include an APN that shall be configured on said UE (Pg.10 lines 10-11 The PDS access failure is preferably detected by a Terminal Response (or TR) type event and/or an Error Status (or ES) type word to be received from the host 14 and Pg.16 lines 14-16  The TR type response 210 provides the SE 12 with information relating to a success or a failure in activating a PDP context by using the configuration parameter(s) that has(have) been sent to the hose 14 with the OC type command and Page. 17 line 13 Thus, another attempt ), 
after this dual validation, said SIM will conclude upon success of said second STK command that said UE does not have properly configured said default APN (Pg.17 lines 2-5  If the current value APN3 is different from the stored previous value APN1, then, only when the SE 12 detects that the PDS access has failed, the reason why such a PDS access failure occurs may be a change of the value of the APN (since there was a “switch” from APN1 to APN3)), 
whereby information about an APN profile or connection parameters details including IP address of an Application server or a period interval are stored on a SIM/eSIM (Pg.17 line 30  The TR type response provides the SE 12 with information relating to a success and Pg.18 lines 1-3  The SE applet detects that the host 14 has succeeded in activating a PDP content and stores the APN2, as the value of the configuration parameter associated with a successful attempt to access the PDS 18).
As shown above, Hagiu discloses submitting a STK proactive command OPEN_CHANNEL.  Hagiu does not explicitly disclose periodically and connectivity to an application server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to periodically submit a command in order to stay synchronized with the UE and to receive updates on the status of the connection and parameters.
Hagiu does not explicitly disclose a default APN is predefined on a UE.
Dragan discloses a default APN is predefined on a UE (Para.[0113]  For example, the UICC sends a proactive OPEN CHANNEL command in accordance with the BIP protocol (ETSI TS 102 223 v11) to request from the ME the activation of a PDP context on the 3GPP mobile network 100. The OPEN CHANNEL command comprises in particular the target FQDN, the target ).
Hagiu and Dragan are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hagiu to include a default APN is predefined on a UE as taught by Dragan in order to reduce the costs of development and production for mobile terminals (Dragan Para.[0015]).
Re claim 9:
Hagiu discloses whereby said information is updated by an OTA platform (Pg.13 line 5 The antenna 146 allows communicating data, Over-The-Air (OTA)).
Hagiu does not explicitly disclose updated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention OTA is a means of communicating data and therefore information can be updated using OTA.
Re claim 10:
Hagiu does not explicitly disclose whereby applet configuration is done at a SIM production process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an applet configuration to be done at a SIM production process in order to pre-program a SIM card with a base configuration.
Re claim 13:
Hagiu discloses whereby said information of a monitoring process is transferred via a PS Domain if said second OPEN_CHANNEL command is successfully executed (Pg.12 lines 10-12 The ).
Re claim 14:
Hagiu does not explicitly disclose wherein said application server has access to a public internet, offering a possibility to interact with third parties, as handset manufacturer web services or exposed solutions, for a correct APN setup.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an application server access a public internet in order to use a well-known type of network.
Re claim 15:
Hagiu discloses wherein a UICC comprises a processor or microprocessor, its own data storage, RAM, and an I/O circuit (Pg.7 lines 17-19 The SE 12 includes a (micro)processor(s) 122, as data processing means, a memory(ies) 124, as data storing means, and one or several I/O interfaces 126 that are internally all connected and Pg.15 line 12 in a RAM or the like).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagiu in view of Dragan as applied to claim 8 above, and further in view of Skog (US 20040133686).
Re claim 11: 
As discussed above, Hagiu in view of Dragan meets all the limitations of the parent claims.
Hagiu discloses whereby a communication link from said UE and said application servers is set up (Pg.12 lines 10-12 The APN is used by a terminal device, like e.g., the phone 14 to open a PDP context (and/or a PDN connection), through at least one gateway, as described infra in more details.  Pg. 12 line 15 a Wireless Application Protocol (or WAP) server).
Hagiu does not explicitly disclose a service SMS is used via a CS Domain.
Skog discloses a service SMS is used via a CS Domain (Fig.3 ref. 310 SMS, ref.312 CSD Access Server, ref.315 GGSN (GPRS), ref. 322 Application Server and Para.[0015]  A mobile phone may use different bearers, e.g. GPRS, Circuit Switched Data (CSD), SMS/USSD (via GSM), etc., and the same bearer may use different transmission speeds depending on available channels at the moment access is requested. In order for the application on the server to know the capability of the bearer that is used in the radio access, that capability must be recognized and forwarded to the application server).
Hagiu and Skog are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hagiu to include  as taught by Skog in order to adapt to the capability of the bearer (Skog Para.[0017]).
Re claim 12: 
As discussed above, Hagiu in view of Dragan meets all the limitations of the parent claims.
Hagiu discloses whereby a communication link from said UE and said application servers is set up (Pg.12 lines 10-12 The APN is used by a terminal device, like e.g., the phone 14 to open a PDP context (and/or a PDN connection), through at least one gateway, as described infra in more details.  Pg. 12 line 15 a Wireless Application Protocol (or WAP) server).
Hagiu does not explicitly disclose wherein an alert or information is transferred via a USSD service.
Skog discloses wherein an alert or information is transferred via a USSD service (Fig.3 ref. 310 SMS, ref.312 CSD Access Server, ref.315 GGSN (GPRS), ref. 322 Application Server and ).
Hagiu and Skog are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hagiu to include  as taught by Skog in order to adapt to the capability of the bearer (Skog Para.[0017]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471